Citation Nr: 9925427	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-40 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for impotency.  

2.  Entitlement to service connection for a skin condition, 
to include eczema, folliculitis, and seborrheic dermatitis.
 
3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for a stomach disorder, 
manifested by indigestion, to include as due to an 
undiagnosed illness.

5.   Entitlement to service connection for an acquired 
anxiety disorder, manifested by insomnia, irritability, 
memory loss, and fatigue, variously diagnosed as post-
traumatic stress disorder (PTSD), major depression, and a 
nervous condition, to include as due to an undiagnosed 
illness.

 6.  Entitlement to service connection for impotency as due 
to an undiagnosed illness.

7.  Entitlement to service connection for skin condition, 
other than acne, as an undiagnosed illness.

8.  Entitlement to service connection for nosebleed, 
dizziness, and slurred speech.

9.  Entitlement to an increased (compensable) rating for 
scars, left cheek and left ear.  

10. Entitlement to an increased rating for a hiatal hernia, 
and residuals thereof, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to March 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions of July 1993, September 1995, 
and November 1997 by the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The July 1993 rating decision granted service connection and 
assigned a 10 percent disability rating for headaches, and a 
10 percent evaluation for acne; service connection was also 
established for scars on the veteran's left cheek and left 
ear with a noncompensable evaluation assigned.  The 
disability evaluations were all effective March 5, 1993, the 
day after separation from service.  The July 1993 decision 
also denied service condition for a nervous condition and a 
stomach condition.  

A September 1995 rating decision denied an increased 
evaluation for the veteran's service-connected headaches and 
scars.  Additionally, the September 1995 decision also denied 
service connection for a hiatal hernia, eczema, impotency and 
slurred speech.  

A September 1996 rating decision granted service connection 
for the veteran's hiatal hernia and assigned a noncompensable 
disability evaluation with a 100 percent convalescence rating 
from November 1995 to January 1996.  A September 1997 rating 
action increased the rating for his hiatal hernia to 10 
percent effective March 5, 1993.  The November 1997 rating 
decision denied service connection for hypertension.  The 
veteran appeals these decisions.  

The veteran's claims for service connection for an acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness, service connection for stomach condition manifested 
by indigestion to include as due to an undiagnosed illness, 
and an increased rating for a hiatal hernia will be addressed 
in the REMAND following the decision. 


FINDINGS OF FACT

1.  Impotency is not shown to have been incurred in or 
aggravated by service.

2.  A skin condition, other than acne, is not shown to have 
been incurred in or aggravated by service.

3.  Hypertension is not shown to have been incurred in or 
aggravated by service. 

4.  No objective indications or signs of post-service 
impotency have been submitted.
 
5. The veteran has been diagnosed with acne, folliculitis and 
seborrheic dermatis.  

6.  The veteran filed a Statement in Support of Claim in 
April 1997 in which he requested that the issue of 
entitlement to an increased rating for scars of his left 
cheek and left ear be "deleted" from his appeal.  

8.  The veteran filed a Statement in Support of Claim in 
April 1997 in which he requested that the issues of service 
connection for nosebleed, dizziness, and slurred speech be 
"deleted" from his appeal.

9.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for headaches, 
currently evaluated as 10 percent disabling, has been 
developed.

10.  The veteran's headaches are manifested by chronic daily 
headaches; the evidence does not show that he experiences 
prostrating attacks. 



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for impotency 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2. The veteran's claim for service connection for a skin 
condition, other than acne, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

3. The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

4.  No objective indications or signs of post-service 
impotency have been submitted which would allow a grant of 
service connection for impotency due to an undiagnosed 
illness.  38 C.F.R. § 3.317 (1998).  

5.  The veteran's skin condition is not due to an undiagnosed 
illness.  38 C.F.R. § 3.317 (1998).

6.  With respect to his claim for service connection for 
nosebleed, dizziness, and slurred speech, a valid withdraw 
was received.  38 C.F.R. § 20.204 (c) (1998).

7.  With respect to his claim for an increased evaluation for 
his scars of the left check and left ear, a valid withdraw 
was received.  38 C.F.R. § 20.204 (c) (1998).

8. The criteria for an increased rating for headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.20, 4.124a, Diagnostic Code 8100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Impotency, 
A Skin Condition other than Acne, and Hypertension

The threshold question that must be resolved with regard to 
each of the veteran's claims is whether he has presented 
evidence that each claim is well grounded; that is, that the 
claims are plausible.  If he has not presented a well 
grounded claim, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. §  5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

A.  Service Connection for Impotency

With regard to the veteran's claim for service connection for 
impotency, the determinative issues presented are (1) whether 
the veteran had impotency during service; (2) whether he 
currently has impotency; and if so, (3) whether his impotency 
are etiologically related to his service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any recorded complaints, treatment, or diagnosis of 
impotency while on active duty.  In February 1993, he was 
afforded a physical examination in anticipation of his 
pending separation from service.  The examination report and 
accompanying report of medical history completed by the 
veteran do not mention any complaints of impotency nor does 
it allude to any diagnosis while in service.  Similarly, the 
evidence shows that no health care provider has attributed 
any current impotency to the veteran's active duty.

As there is no record of treatment or complaint of impotency 
in service, and no evidence which relates any current 
impotency to service, the veteran's claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for impotency.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

B.  Service Connection for a Skin Condition, other than Acne

The veteran also claims service connection for residuals of 
skin condition.  As set forth above, in order to present a 
well grounded claim, the evidence must show: (1) evidence of 
a current disability as provided by medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza.  

Service connection for acne was established by means of a 
July 1993 rating decision.  The veteran's current claim is 
one of service connection for a skin condition other than 
acne.  In June 1993, a VA skin examination was conducted.  
The examination report indicates the presence of acne and 
residuals of acne cysts on the veteran's face and back.  The 
report does not show that any other skin condition was shown 
at that time.  

The veteran underwent hospitalization from April to May 1995 
in conjunction with a Persian Gulf Referral Center 
Evaluation.  A dermatologist noted acne, folliculitis, and 
seborrheic dermatitis.  A VA Medical Center (VAMC) discharge 
summary from May 1995 indicates a diagnosis of 
acne/folliculitis .

A review of the veteran's service medical records fails to 
reveal any recorded complaints, treatment, or diagnosis of a 
skin condition while on active duty.  In February 1993, he 
was afforded a physical examination in anticipation of his 
pending separation from service.  This examination report and 
accompanying report of medical history completed by the 
veteran are negative for any skin condition.  Additionally, 
neither alludes to any diagnosis of a skin condition while in 
service.  Similarly, no health care provided has attributed 
any current skin condition, other than acne, to the veteran's 
active duty.

As there is no record of treatment or complaint of a skin 
condition other than acne in service, and no evidence which 
relates any current skin condition, other than acne to 
service, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a skin condition, other 
than acne.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.

C.  Entitlement to Service Connection for Hypertension

The veteran also claims service connection for hypertension.  
To reiterate, in order to present a well grounded claim, the 
evidence must show: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza.  

A review of the veteran's service medical records fails to 
reveal any recorded complaints, treatment, or diagnosis of a 
hypertension while on active duty.  The only notation of 
hypertension in the veteran's service medical records comes 
from an outpatient treatment report of August 1987 which 
notes hypertension by history.  In February 1993, he was 
afforded a physical examination in anticipation of his 
pending separation from service.  The veteran, on a report of 
medical history, indicated that he did not have, nor had he 
ever had, either palpitation or pounding of the heart, heart 
trouble, or high or low blood pressure.  The medical 
examination report indicates that he had a normal heart and 
vascular system.  Upon examination, the veteran's blood 
pressure was 118/80.  In addition to the lack of evidence of 
hypertension while on active duty, a review of the evidence 
indicates that no health care provider has attributed 
hypertension to the veteran's active duty. 

As there is no record of treatment or complaint of 
hypertension in service, and no evidence which relates 
hypertension to service, the veteran's claim fails to show 
the required elements of a well-grounded claim.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a hypertension.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

The Board points out that, where a veteran has not met the 
burden of presenting evidence of a well grounded claim, VA 
has no duty to assist him any further in developing facts 
pertinent to his claim, including any duty to provide him 
with a medical examination. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1995); Rabideau, 2 Vet.App. at 144 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).  However, where 
a claim is not well grounded, it is incomplete, and depending 
on the particular facts of the case, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In this case, however, VA 
has complied with this obligation in the December 1995, April 
1997, and August 1998 statements of the case, and the 
September 1996 and September 1997 supplemental statements of 
the case, and in the above discussion.

The Board points out that the veteran is free to submit new 
and material at any time to reopen his claims for service 
connection for impotency, a skin condition other than acne, 
and hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  


II.  Entitlement to Service Connection for Impotency, and 
 Skin Condition, other than Acne Due to an Undiagnosed 
Illness

Initially, the Board finds that the veteran's claims for 
service connection for impotency and a skin condition other 
than acne due to an undiagnosed illness are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (1991). That is, 
he has presented a claim which is plausible.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (1991).

Service connection for a Persian Gulf veteran's undiagnosed 
illness may be established upon showing that the veteran 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph 38 C.F.R. § 3.317 (b) (1998), provided 
that such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and 
cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  
38 C.F.R. § 3.317 (a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317 (a)(2) (1998).  Further, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(3) (1998).

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that (1) an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c).

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

A.  Service Connection for Impotency as an Undiagnosed 
Illness

The veteran currently contends that he has impotency which is 
attributed his service in the Persian Gulf. As stated above, 
there must be objective indications of chronic disability 
perceptible to an examining physician.  A review of the 
veteran's service medical records shows no complaints, 
diagnosis, or treatment for impotency while in service.  
Likewise, there is no objective indications or signs of any 
post-service impotency.  

The Board notes that the veteran is qualified to report his 
symptoms; however, the evidence does not show that he has the 
medical training necessary to form a clinical opinion.  
Accordingly, the Board finds that his statements that he 
currently has impotency do not constitute objective 
indications of chronic disability as required. See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).   Accordingly, as there 
is no objective evidence of a disability, service connection 
for impotency on the basis of an undiagnosed illness incurred 
during the Persian Gulf War is not warranted, and the 
veteran's claim is denied.  38 C.F.R. § 3.317 (1998).  

B.  Entitlement to Service Connection for a Skin Condition, 
other than Acne, as an Undiagnosed Illness

The veteran contends that he currently has an undiagnosed 
skin condition which he attributes to his Persian Gulf 
service.  However, a review of his post-service, as set forth 
above, shows diagnosis of acne, folliculitis and seborrheic 
dermatitis.  

The Board notes that the veteran would be entitled to service 
connection for his skin condition by virtue of having served 
in Southwest Asia during the Persian Gulf War, if his skin 
condition were due to an undiagnosed illness. However, as 
noted above, the medical evidence presented in this case 
shows that his skin condition has been variously diagnosed as 
acne, folliculitis and seborrheic dermatitis.  Thus, because 
the veteran's skin condition is not shown to be related to an 
undiagnosed illness, service connection is not warranted on 
the basis of an undiagnosed illness incurred during the 
Persian Gulf War.

III. Entitlement to Service Connection for 
Nosebleed, Dizziness, and Slurred Speech and
Entitlement to Increased (Compensable) Rating for
Scars, Left Cheek and Left Ear and 

Under 38 U.S.C.A. § 7105 (1991), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b)(1998).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1998).  

On a VA Form 21-4138, Statement in Support of Claim, dated in 
April 1997, the veteran requested that his claims for 
entitlement to service connection for nosebleeds, dizziness 
and slurred speech and increased evaluation of his scars be 
"deleted" from his appeal.  The Board finds this to be a 
valid withdrawal of those issues on appeal.  As the appellant 
has withdrawn these appeals, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed without prejudice.

VI.  Entitlement to an Increased Disability Rating for 
Headaches

Initially, the Board finds that the veteran's claim for 
entitlement for chronic headaches is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented claims that are plausible.  (See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992), with regard to the 
application of the well-grounded standard for claims for 
increased compensation.)  He has not alleged the existence of 
any records of probative value that may be obtained, and 
which are not already associated with his claims folder.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that his headaches are more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, however, the Board finds that his 
contentions are not supported by the evidence and that his 
claim fails.

Service connection for headaches was established by a July 
1993 rating decision. Service medial records indicate that 
the veteran sought treatment for headaches starting in 1990 
while he was stationed in Korea.  These headaches disappeared 
for a time; however, they returned while he served in Saudi 
Arabia from September 1990 to April 1993.  

The severity of headaches may be ascertained by the standards 
set forth in the Department of Veterans Affairs (VA) Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1998).  Migraine 
headaches are evaluated pursuant to the criteria of 
Diagnostic Code 8100.  38 C.F.R. § 4.124a (1998).  While the 
veteran's current disability has not been diagnosed as 
migraine headaches, the Board finds that the anatomical 
localization and symptomatology of his disability is 
analogous to the ratings for migraine headaches.  38 C.F.R. 
§ 4.20 (1998).  Pursuant to those criteria, the veteran's 
current headache disability is currently rated as 10 percent 
disabling.  Under Diagnostic Code 8100, a 30 percent rating 
contemplates characteristic prostrating attacks occurring on 
an average once a month over last several months.  A 10 
percent rating is appropriate with characteristic prostrating 
attacks averaging one in 2 months over last several months.  

The criteria for an increased rating are not met.  A VA 
examination report of June 1993, indicates that the veteran 
complained of constant headaches.  Upon examination, pain on 
palpation was noted and occipital neuralgia was diagnosed. 
Outpatient treatment records from September 1994 indicate 
that his headaches were a "severe problem" and a diagnosis 
of occipital neuroglia was made.  He again sought treatment 
in November 1994 complaining of throbbing pain lasting 
throughout the day with dizziness and blurred vision.  Post-
service treatment records indicate that the veteran was 
hospitalized for a psychiatric condition from December 1994 
to January 1995.  During that time he also received treatment 
for headaches.  At the time of discharge, the veteran 
continued to complain of chronic headaches; however, the 
severity had decreased.  Additionally, during the course of 
his hospitalization, a CT scan revealed no intracranial 
pathology and was read as normal.  

From April 1995 to May 1995, he was hospitalized for an 
evaluation of Persian Gulf Exposure. During the course of his 
hospitalization, he complained of constant throbbing 
headaches and was again diagnosed with tension headaches.  
After discharge, he returned to the mental health clinic in 
May 1995 for follow up treatment.  Outpatient treatment 
reports indicate that he complained of a headache at that 
time.  Similarly, a statement from Dr. Blaise Ferraraccio 
from December 1995 indicates that the veteran experienced 
tension headaches and, while there was tenderness, a 
neurological examination was within normal limits.  

At a personal hearing before a RO hearing officer in December 
1995, the veteran complained of continuous headaches both day 
and night.  He stated that these affected his sleep and kept 
him up at night three days a week.  Further, he stated that 
he had to reduce his level of work from 60 to 84 hours a week 
to 36 hours a week due to his headaches.  However, a hospital 
record from January 1995 indicates that the reason he 
decreased his time working was to spend more time with his 
family as "they come first" and he was considering lowering 
the unnecessary time at work to spend time with his family.  
Similarly, a statement from Dr. Susan Murray indicates that 
he should limit his time at work, from a psychiatric 
viewpoint, to 40 to 50 hours per week, as working longer 
would be too stressful for him.  Also, the veteran claimed to 
have lost work due to his headaches.  However, a statement 
from his employer dated in August 1996, indicates that his 
lost work was due to his psychiatric condition and "Persian 
Gulf Exposure;" no mention is made of his problems with 
recurrent headaches.    

While the evidence shows chronic complaints and treatment for 
headaches, the evidence does not show that he experiences 
characteristic prostrating attacks.  While his headaches 
affect his sleep, the veteran continues to work and his 
recent absences from work appear to stem from his psychiatric 
disorder, not his headaches.  As there is no evidence of 
prostrating attacks, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for headaches and that the diagnostic 
criteria for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.124a, Diagnostic Codes 8100 (1998).

ORDER

The veteran's claim for entitlement to service connection for 
impotency is not well grounded and is denied.

The veteran's claim for entitlement to service connection for 
a skin condition, to include eczema, folliculitis, seborrheic 
dermatitis, is not well grounded and is denied.
 
The veteran's claim for entitlement to service connection for 
hypertension is not well grounded and is denied.  

The veteran's claim for entitlement to service connection for 
impotency as due to an undiagnosed illness is denied.

The veteran's claim for entitlement to service connection for 
skin condition, other than acne, as an undiagnosed illness is 
denied.

The veteran's claim for entitlement to service connection for 
nosebleed, dizziness, and slurred speech is dismissed.

The veteran's claim for an increased (compensable) rating for 
scars, left cheek and left ear is dismissed.

The veteran's claim for entitlement to an increased rating 
for headaches, currently evaluated as 10 percent disabling is 
denied.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Regarding the veteran's claims for an acquired anxiety 
disorder to include post-traumatic stress disorder (PTSD), 
upon reviewing Zarycki v. Brown, 6 Vet.App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994), the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(1998).  In such a referral, the adjudicators should specify 
to the examiner precisely what events claimed as stressors 
are established by the record, and the medical examiner must 
be instructed that only those events may be considered in 
determining whether the appellant was exposed to a stressor 
for the purposes of service connection.  In other words, if 
the adjudicators determine that the existence of any 
inservice events claimed as stressors is not established by 
the record, a medical examination to determine whether PTSD 
due to service is present would be pointless.  Likewise, if 
the examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes. 

The Board notes that, on a VA Form 21-4138, dated in March 
1995, the veteran claims specific stressors during his active 
duty.  One such stressor involves "carpet bombing" while 
serving with an artillery unit in Southwest Asia.  The Board 
feels that an effort should be made to verify the veteran's 
stressors.  In light of the foregoing, and recognizing VA's 
duty to assist the veteran in the development of facts 
pertinent to his claim under the provisions of 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a), the Board believes that 
additional evidence must be obtained in order to determine if 
the appellant has PTSD that can be linked to traumatic events 
which he claims he was exposed to during military service. 

Additionally, the veteran claims that his hiatal hernia, and 
its residuals, are more severe than currently evaluated and 
that an increased evaluation for this disabilities is 
warranted.  He further contends that service connection is 
appropriate for a stomach condition manifested by indigestion 
to include due to an undiagnosed illness.  After a review of 
the record, the Board feels that further development of these 
issues is necessary.  Specifically, the Board notes a letter 
from Dr. William M. Steely from April 1997, which indicates 
that the veteran has a history of recurrent esophageal 
stricture and dysmotility which required prescriptive 
medicine.  Further, Dr. Steely indicates that the veteran had 
undergone surgical treatment of his reflux with laparoscopic 
Toupet fundoplication in November 1995 and that the veteran's 
primary symptom has been dysphagia for solid foods since his 
surgery.  However, after reviewing the claims folder, the 
Board notes that post-surgical clinical records are not 
associated with the claims folder.  

The Board is also of the opinion that a new VA examination 
would also be probative to determine if the veteran's 
indigestion is a manifestation of his service-connected 
hernia, or is a separate and distinction disability. 

Accordingly, this case is REMANDED for the following 
development:

1. The RO should forward the veteran's 
claimed stressors and all associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 in order to 
attempt to verify the claimed stressor 
event.  Specifically, the RO should ask 
USASCRUR to verify whether the veteran's 
assigned unit was present during, or 
involved with any, bombing during 
Operation Desert Shield or Operation 
Desert Storm. 

2. If the RO determines that the record 
establishes the existence of any of the 
veteran's alleged stressors, the RO must 
specifically find what alleged stressor 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3. In addition, if the RO determines that 
the stressor events occurred as claimed, 
then the examiner should offer an opinion 
as to whether the veteran has PTSD as a 
result of that event.  The veteran's 
claim folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination.  
If the examiner is unable to offer such 
an opinion, he should state why.  

4. The RO should request that the veteran 
provide the names, addresses, and dates 
of all medical care providers who have 
treated him for his gastrointestinal 
disorders including treatment for his 
hiatal hernia, or the residuals thereof, 
and his indigestion.  Following receipt 
of any such list, the RO should request 
all records from each medical care 
provider.  Specifically, the RO should 
obtain the necessary releases from the 
veteran and request records pertinent to 
the veteran's treatment for residuals of 
his hiatal hernia from Dr. William 
Steely, 1731 Memorial Drive, Suite 105, 
Clarksville, Tennessee 37043.  If the RO 
is unable to obtain these records, the 
veteran should be informed of the failure 
to acquire them and given an opportunity 
to acquire them and submit them to the 
RO.

5. Upon completion of the above, the RO 
should schedule the veteran for a VA 
gastrointestinal examination to determine 
the severity of his hiatal hernia, and 
the residuals thereof, and whether any 
indigestion is currently manifested.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, and clinical findings 
should be recorded in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  A complete rationale for all 
conclusions reached should be recorded.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state the 
current severity of the veteran's 
hiatal hernia and residuals. 
Specifically, the examiner should 
state whether there is objective 
evidence of a epigastric distress, 
dysphagia, pyrosis, regurgitation, 
substernal pain, or arm or shoulder 
pain.
 
b)  The examiner should also note 
whether there are any 
gastrointestinal disabilities or 
disorders that are not due to the 
veteran's hiatal hernia or its 
residuals and provide an appropriate 
diagnosis.  If any disabilities or 
disorders are found which are not 
related to the hiatal hernia, the 
examiner should provide an opinion 
as to the etiology and onset of such 
disability or disorder.  

c) The examiner should also indicate 
if there is any impairment of 
health, supported by adequate 
pathology, due to the veteran's 
hiatal hernia or its residuals.  

If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

6.   The RO should advise the veteran and 
his representative that additional 
evidence may be submitted on behalf of 
the veteran's claim while his case is in 
remand status.

7.  Following completion of the above, 
the RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  Specific attention is directed 
to the examination report.  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

Following completion of the foregoing, the RO should review 
the issue on appeal.  If the decision remains adverse to the 
veteran, he and his representative should be furnished a 
Supplemental Statement of the Case and afforded the 
applicable period of time within which to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

